Exhibit 10.1

EXECUTION COPY

SEVENTH AMENDMENT TO CREDIT AGREEMENT

This SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), made and entered
into as of July 10, 2009, is by and between Quantum Fuel Systems Technologies
Worldwide, Inc., a Delaware corporation (the “Borrower”), the Lenders party to
the Credit Agreement (as defined below), and WB QT, LLC, a Delaware limited
liability company, a Lender and as agent for the Lenders (in such capacity, the
“Agent”).

RECITALS

1. The Lenders, the Agent and the Borrower entered into a Credit Agreement dated
as of January 31, 2007, as amended by a First Amendment to Credit Agreement
dated as of September 13, 2007, a Second Amendment to Credit Agreement dated as
of November 6, 2007, a Waiver and Agreement dated as of December 14, 2007, a
Third Amendment to Credit Agreement dated as of January 16, 2008, a Fourth
Amendment to Credit Agreement dated as of May 30, 2008, a Fifth Amendment to
Credit Agreement, dated as of March 12, 2009, and a Sixth Amendment to Credit
Agreement, dated as of May 27, 2009 (as so amended, the “Credit Agreement”); and

2. The Borrower desires to amend certain provisions of the Credit Agreement, and
the Lenders have agreed to make such amendments, subject to the terms and
conditions set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

Section 1. Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement,
unless the context shall otherwise require.

Section 2. Amendments. The Credit Agreement is hereby amended as follows:

2.1 Definitions. Section 1.1 of the Credit Agreement is amended by amending the
following definitions in their entireties:

“Maturity Date” shall mean August 31, 2010 with respect to the Term Loan,
January 16, 2015 with respect to the Term Loan B and August 31, 2010 with
respect to the Term Loan C.

“Term Loan B Payment Amount” shall mean the principal amount demanded by the
Agent pursuant to Section 2.3(a)(i) or called by the Borrower pursuant to
Section



--------------------------------------------------------------------------------

2.3(a)(ii) multiplied by the greater of (A) 1 and (B) 1.5, as Adjusted,
multiplied by the lesser of (x) the Volume-Weighted Average Price for the common
stock of the Borrower for Term Loan B VWAP Measurement Period and (y) $3.50, as
Adjusted.

“Term Loan B Stock Delivery Date’ is defined in Section 2.3(a).

“Term Loan B VWAP Measurement Period” shall mean the five (5) Business Days
immediately prior to a Term Loan B Payment Date.

“Term Loan C Payment Date” is defined in Section 2.3(c).

Section 1.1 of the Credit Agreement is further amended by adding the following
definitions thereto to read in their entireties as follows:

“Call Notice Period” is defined in Section 2.3(a).

“Demand Notice Period” is defined in Section 2.3(a).

“First Call Date” means January 16, 2012.

“Opinion of Counsel” shall mean a written opinion of counsel in form and
substance reasonably satisfactory to the Borrower.

“Seventh Amendment Effective Date” shall mean July 10, 2009.

“Term Loan Convertible Promissory Note” is defined in Section 2.3(b).

“Term Loan B Payment Date” is defined in Section 2.3(a).

“VWAP” shall mean the Volume-Weighted Average Price of the common stock of the
Borrower for any given measurement period.

2.2 Accrual of Interest and Maturity; Evidence of Indebtedness. Section 2.3 of
the Credit Agreement is amended to read in its entirety as follows:

(a) Term Loan B. The Borrower hereby unconditionally promises to pay to Agent
for the account of each Lender the Term Loan B Payment Amount as follows:

(i) On demand by the Agent to the Borrower, which first demand may be made no
earlier than five (5) days prior to January 16, 2010. If such demand is made
prior to the First Call Date, then the Agent shall provide the Borrower with
five (5) days notice (“Demand Notice Period”) of the principal amount so
demanded. If such demand is made on or after the First Call Date, then the
Demand Notice Period shall be thirty (30) days.

 

- 2 -



--------------------------------------------------------------------------------

(ii) On or after the First Call Date, the Borrower shall have the right to call
all or part of the amount due under the Term Loan B by providing the Agent with
thirty (30) days notice (“Call Notice Period”) of the principal amount being
called.

(iii) Except as otherwise provided below with respect to payments in stock,
payments of the Term B Payment Amount, whether on account of demand by the Agent
under Section 2.3(a)(i) or call by the Borrower under Section 2.3(a)(ii), shall
be made within three (3) Business Days following expiration of the Demand Notice
Period or Call Notice Period, as applicable (the “Term Loan B Payment Date”).

(iv) On the Maturity Date for the Term Loan B, the entire unpaid principal
balance of the Term B Note and all unpaid interest accrued thereon shall also be
fully due and payable.

Notwithstanding anything to the contrary in this Agreement, amounts due under
Sections 2.3(a)(i) and 2.3(a)(ii) may, at the option of the Borrower, be made in
common stock of the Borrower subject to the satisfaction of the conditions in
the immediately following sentence. When making any payment under
Section 2.3(a)(i) using common stock of the Borrower, the value of each such
share of stock shall be determined based on the Volume-Weighted Average Price
for such stock during the Term Loan B VWAP Measurement Period; provided, that no
payment under Section 2.3(a)(i) may be made using common stock of the Borrower
unless the following conditions have been satisfied: (A) prior to expiration of
the Demand Notice Period or Call Notice Period, as applicable, the Borrower
shall have given the Agent notice of its intention to make such payment using
common stock, which notice shall be irrevocable; (B) the common stock used for
payment shall be immediately transferable without restriction, subject to
applicable securities laws, provided that prior to the Term Loan B Payment Date,
Borrower has provided the Borrower with a certificate customary for sales under
Rule 144 and an Opinion of Counsel in form and substance reasonably acceptable
to the Borrower opining that Borrower may immediately sell such shares in accord
with Rule 144 (and if such opinion and certificate is not received by the
Borrower prior to the Term Loan B Payment Date and the Borrower does not have an
effective shelf registration statement on file with the SEC with sufficient
availability thereunder, then shares issued in payment will be restricted shares
or Lenders may instead choose to require the Borrower to add such payment to the
outstanding principal amount by providing the Borrower with written notice
thereof at least one (1) Business Day prior to the Term Loan B Payment Date);
(C) the common stock used for payment shall be delivered to the Agent within
three (3) Business Days following the Term Loan B Payment Date (“Term Loan B
Stock Delivery Date”); (D) if a demand or call is made after the First Call
Date, then the Volume-Weighted Average Price during the Term Loan B VWAP

 

- 3 -



--------------------------------------------------------------------------------

Measurement Period must be equal to or greater than $0.50 per share (this
condition (D) does not apply to any payments required to be made prior to the
First Call Date and the Borrower shall be free to use its shares for those
payments without regard to the Volume-Weighted Average Price); and (E) with
respect to any call by the Borrower, the maximum amount that the Borrower may
pay using shares shall be limited to $2,000,000 during any ten (10) Business Day
period. In the event common stock satisfying the requirements in the immediately
preceding sentence is not delivered on or before the Term B Stock Delivery Date
after notice has been given by the Borrower pursuant to clause (A) of such
sentence and the conditions set forth in clause (B) above have been satisfied,
any amounts unpaid as a result thereof shall bear interest at the interest rate
determined pursuant to Section 2.6 plus two percent (2%) through the last day of
the month in which such shares are delivered.

(b) Term Loan. As of the date hereof, the Term Loan, including the entire unpaid
principal balance of the Term Advance and all unpaid interest and accrued
interest thereon, issued under the Credit Agreement shall be deemed to be
reduced to zero, and the entire amount of such Term Loan, including the entire
unpaid principal balance of the Term Advance and all unpaid interest and accrued
interest thereon, shall be deemed to be exchanged into a $6,639,058 Convertible
Promissory Note (the “Term Loan Convertible Promissory Note”) issued by the
Borrower to the Agent (as the sole Lender with respect to such Term Loan) as of
the date hereof.

(c) Term Loan C. The Borrower hereby unconditionally promises to pay to Agent
for the account of each Lender the Accreted Principal Amount as of this Seventh
Amendment Effective Date or, if less, the outstanding principal balance of the
Term Loan C Advance as follows:

(i) $2,500,000 on August 1, 2009 and monthly installments of $1,250,000,
commencing on September 1, 2009 and continuing on the first day of each month
thereafter until the Term Loan C is paid in full;

(ii) All prepayments of principal with respect to the Term Advance must be paid
in cash and shall be applied to the most remote principal installation or
installations then unpaid; and

(iii) On the applicable Maturity Date, the entire unpaid principal balance of
the Term C Notes and all unpaid interest accrued thereon shall also be fully due
and payable in cash only.

Each payment date stated in (i) and (iii) above are hereinafter referred to as a
“Term Loan C Payment Date”).

 

- 4 -



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, amounts due under
Section 2.3(c)(i) may, at the option of the Borrower, be made in common stock of
the Borrower subject to the satisfaction of the conditions in the immediately
following sentence. When making any payment under Section 2.3(c)(i) using common
stock of the Borrower, the value of each such share of stock shall be determined
based on ninety-five percent (95%) of the lower of (i) the Volume-Weighted
Average Price for such stock for the five (5) Business Days immediately prior to
the date such payment is due pursuant to Section 2.3(c)(i) (the “Term Loan C
VWAP Measurement Period”) and (ii) the closing price of the stock on the day
immediately preceding the Term C Loan Payment Date; provided, that no payment
under Section 2.3(c)(i) may be made using common stock of the Borrower unless
the following conditions have been satisfied: (A) the Borrower shall have given
the Agent notice of its intention to make such payment using common stock, which
notice shall be irrevocable, no later than three (3) Business Days prior to the
Term Loan C Payment Date and (B) the common stock used for payment shall be
immediately transferable without restriction, subject to applicable securities
laws, provided that prior to the Term Loan C Payment Date, Borrower has provided
Company with a certificate customary for sales under Rule 144 and an Opinion of
Counsel in form and substance acceptable to the Borrower opining that Borrower
may immediately sell such shares in accord with Rule 144 (and if such opinion
and certificate is not received by the Borrower prior to the Term Loan Payment
Date and the Borrower does not have an effective shelf registration statement on
file with the SEC with sufficient availability thereunder, then shares issued in
payment will be restricted shares or Lenders may instead choose to require the
Borrower to add such payment to the outstanding principal amount by providing
the Borrower with written notice thereof at least one (1) Business Day prior to
the Term Loan C Payment Date, in which case it shall be due on the Maturity
Date)(C) if the Volume-Weighted Average Price for such stock is less than $0.50
per share, the Lenders may instead choose to require Company to add such payment
to the outstanding principal amount by providing the Borrower with written
notice thereof at least one (1) Business Day prior to the Term Loan C Payment
Date, in which case it will be due on the Maturity Date; and (D) the common
stock used for payment shall be delivered to the Agent within three (3) Business
Days following the Term Loan C Payment Date (“Term Loan C Stock Delivery Date”).
In the event common stock satisfying the requirements in the immediately
preceding sentence is not delivered on or before the Term Loan C Stock Delivery
Date after notice has been given by the Borrower pursuant to clause (A) of such
sentence and each of the other conditions in clauses (B), (C) and (D) has been
satisfied, any amounts unpaid as a result thereof shall bear interest at the
interest rate determined pursuant to Section 2.6(c) plus two

 

- 5 -



--------------------------------------------------------------------------------

percent (2%) through the last day of the month in which such shares are
delivered. Notwithstanding anything in this Section 2.3(c) to the contrary, in
the event the Borrower at the time of a Term Loan C Payment Date is not able to
make a payment under Section 2.3(c)(i) using common stock of the Borrower under
the Marketplace Rules of the Nasdaq Stock Market, any principal payment due on
such Term Loan C Payment Date shall be due and payable on the Maturity Date.

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to the appropriate lending
office of such Lender resulting from the Term Advance, the Term Loan B Advance
and the Term Loan C Advance made by such lending office of such Lender from time
to time, including the amounts of principal and interest payable thereon and
paid to such Lender from time to time under this Agreement.

(e) The Agent shall maintain the Register pursuant to Section 11.8(f), and a
subaccount therein for each Lender, in which Register and subaccounts (taken
together) shall be recorded (i) the amount of the Term Loan Advance, the Term
Loan B Advance and the Term Loan C Advance, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder in respect of the Term Loan Advance, the Term Loan B Advance
and the Term Loan C Advance and (iii) both the amount of any sum received by the
Agent hereunder from the Borrower in respect of the Term Loan Advance, the Term
Loan B Advance and the Term Loan C Advance and each Lender’s share thereof.

(f) The entries made in the Register and the accounts of each Lender maintained
pursuant to paragraphs (d) and (e) of this Section 2.3 shall absent manifest
error, to the extent permitted by applicable law, be conclusive evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Agent to maintain the
Register or any such account, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay the Term Loan Advance,
the Term Loan B Advance and the Term Loan C Advance (and all other amounts owing
with respect thereto) made to the Borrower by the Lenders in accordance with the
terms of this Agreement.

(g) The Borrower agrees that, upon written request to the Agent (with a copy to
the Borrower) by any Lender, the Borrower will execute and deliver, to such
Lender, at the Borrower’s own expense, a Note evidencing the outstanding the
Term Loan B Advance, a Note evidencing the outstanding Term Loan Advance and a
Note evidencing the outstanding Term Loan C Advance owing to such Lender.

 

- 6 -



--------------------------------------------------------------------------------

(h) The Borrower may not issue, in order to make payments under Sections
2.3(a)(i), (b)(i) and (c)(i) using common stock of the Borrower, common stock in
violation of the Marketplace Rules of the Nasdaq Stock Market.

2.3 Optional Prepayment. Section 2.8 of the Credit Agreement is amended to read
in its entirety as follows:

2.8 Optional Prepayment. The Borrower may prepay all or part of the outstanding
principal of the Term Loan Advance at any time without premium or penalty. The
Borrower may prepay all or part of the outstanding principal of the Term Loan C
Advance at any time without premium or penalty. All prepayments must be made in
cash.

Section 3. Effectiveness of Amendments. The amendments contained in this
Amendment shall become effective upon delivery by the Borrower of, and
compliance by the Borrower with, the following:

3.1 This Amendment, duly executed by the Borrower.

3.2 Issuance of the Term Loan Convertible Promissory Note, that certain
$3,000,000 Convertible Promissory Note and that certain $7,171,441 Second
Amended and Restated Convertible Promissory Note, each dated the date hereof and
issued by the Borrower to the Agent.

3.3 Certified copies of all documents evidencing any necessary corporate action,
consent or governmental or regulatory approval (if any) with respect to this
Amendment.

3.4 The Borrower shall have satisfied such other conditions as specified by the
Agent, including payment of all unpaid legal fees and expenses incurred by the
Agent through the date of this Amendment, in connection with the Credit
Agreement and the Amendment Documents.

Section 4. Representations, Warranties, Authority, No Adverse Claim.

4.1 Reassertion of Representations and Warranties, No Default. The Borrower
hereby represents that, on and as of the date hereof and after giving effect to
this Amendment, (a) all of the representations and warranties contained in the
Credit Agreement are true, correct and complete in all material respects as of
the date hereof as though made on and as of such date, except for those
representatives and warranties that were expressly made only as of a specific
date and changes permitted by the terms of the Credit Agreement and except with
respect to those representations and warranties which are qualified as to
materiality in which case such specific materiality qualifiers shall apply, and
(b) there will exist no Default or Event of Default under the Credit Agreement
as amended by this Amendment on such date which has not been waived by the
Lenders.

 

- 7 -



--------------------------------------------------------------------------------

4.2 Authority, No Conflict, No Consent Required. The Borrower represents and
warrants that the Borrower has the power and legal right and authority to enter
into the Amendment Documents and has duly authorized as appropriate the
execution and delivery of the Amendment Documents and other agreements and
documents executed and delivered by the Borrower in connection herewith or
therewith by proper corporate action, and none of the Amendment Documents nor
the agreements contained herein or therein contravenes or constitutes a default
under any agreement, instrument or indenture to which the Borrower is a party or
a signatory or a provision of the Borrower’s Certificate of Incorporation,
Bylaws or any other agreement or requirement of law, or result in the imposition
of any Lien on any of its property under any agreement binding on or applicable
to the Borrower or any of its property except, if any, in favor of the Lenders.
The Borrower represents and warrants that no consent, approval or authorization
of or registration or declaration with any Person, including but not limited to
any governmental authority, is required in connection with the execution and
delivery by the Borrower of the Amendment Documents or other agreements and
documents executed and delivered by the Borrower in connection therewith or the
performance of obligations of the Borrower therein described, except for those
which the Borrower has obtained or provided and as to which the Borrower has
delivered certified copies of documents evidencing each such action to the
Lenders.

4.3 No Adverse Claim. The Borrower warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give the Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Lenders with respect to the Obligations.

Section 5. Affirmation of Credit Agreement; Further References; Affirmation of
Security Interest. Each Lender and the Borrower each acknowledge and affirm that
the Credit Agreement, as hereby amended, is hereby ratified and confirmed in all
respects and all terms, conditions and provisions of the Credit Agreement,
except as amended by this Amendment, shall remain unmodified and in full force
and effect. All references in any document or instrument to the Credit Agreement
are hereby amended and shall refer to the Credit Agreement as amended by this
Amendment. The Borrower confirms to the Lenders that the Obligations are and
continue to be secured by the security interest granted by the Borrower in favor
of the Lenders under the Security Agreement, the Pledge Agreement and the
Mortgage, and all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations of
the Borrower under such documents and any and all other documents and agreements
entered into with respect to the obligations under the Credit Agreement are
incorporated herein by reference and are hereby ratified and affirmed in all
respects by the Borrower.

Section 6. Merger and Integration; Superseding Effect. This Amendment, from and
after the date hereof, embodies the entire agreement and understanding between
the parties hereto and supersedes and has merged into this Amendment all prior
oral and written agreements

 

- 8 -



--------------------------------------------------------------------------------

on the same subjects by and between the parties hereto with the effect that this
Amendment, shall control with respect to the specific subjects hereof and
thereof.

Section 7. Severability. Whenever possible, each provision of this Amendment and
the other Amendment Documents and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be
interpreted in such manner as to be effective, valid and enforceable under the
applicable law of any jurisdiction, but, if any provision of this Amendment, the
other Amendment Documents or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be held to be
prohibited, invalid or unenforceable under the applicable law, such provision
shall be ineffective in such jurisdiction only to the extent of such
prohibition, invalidity or unenforceability, without invalidating or rendering
unenforceable the remainder of such provision or the remaining provisions of
this Amendment, the other Amendment Documents or any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto in
such jurisdiction, or affecting the effectiveness, validity or enforceability of
such provision in any other jurisdiction.

Section 8. Successors. The Amendment Documents shall be binding upon the
Borrower and the Lenders and their respective successors and assigns, and shall
inure to the benefit of the Borrower and the Lenders and the successors and
assigns of the Lenders.

Section 9. Legal Expenses. Except as set forth in the succeeding sentence, the
Agent waives any right to be reimbursed pursuant to Section 11.5 of the Credit
Agreement for the expenses incurred in connection with the negotiation,
preparation and execution of the Amendment Documents and all other documents
negotiated, prepared and executed in connection with the Amendment Documents.
Notwithstanding the foregoing, the Borrower agrees to reimburse the Agent, upon
execution of this Amendment, for all reasonable out-of-pocket expenses
(including attorneys’ fees and legal expenses of Dorsey & Whitney LLP, counsel
for the Agent) incurred in enforcing the obligations of the Borrower under the
Amendment Documents, which obligations of the Borrower shall survive any
termination of the Credit Agreement.

Section 10. Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.

Section 11. Counterparts. The Amendment Documents may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and either party to the Amendment
Documents may execute any such agreement by executing a counterpart of such
agreement.

Section 12. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF.

 

- 9 -



--------------------------------------------------------------------------------

[The remainder of this page is intentionally left blank.]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

BORROWER:

 

QUANTUM FUEL SYSTEMS

TECHNOLOGIES WORLDWIDE, INC.

By:   /s/ W. Brian Olson Name:   W. Brian Olson Title:   Chief Financial Officer

LENDER:

 

WB QT, LLC By:   /s/ Andrew Redleaf Name:   Andrew Redleaf Title:   Chief
Executive Officer

 

- 11 -